DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

Status of Application
Claims 1-3, 5-9 and 12-16, filed on 07/16/2021, are pending in this action.  Claims 4, 10-11, 17 have been cancelled previously.  Claims 1-3, 5-9 and 12-16 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a 371 of PCT/EP2017/074021, filed September 22, 2017, which claims benefit of foreign priority to EP161924725, filed October 5, 2016.  

Information Disclosure Statement
The information disclosure statement, filed on 10/14/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of skin or hair treatment/cosmetic compositions that may include more than two amino acids in combination with surfactants and/or other additives, and wherein the amount of amino acid mixture can be less than 10 wt% (e.g., JP2007031305A) or more than 50% (e.g., WO2013168803A1).
The prior art does not teach or even suggest the claimed invention as a hair treatment compositions comprising (i) a combination of only three amino acids, i.e., glutamic acid, alanine and proline in claimed amounts and proportions/ratios; (ii) in combination with surfactants as instantly claimed (iii) in aqueous solvent.   Applicant teaches that claimed compositions comprising a mixture of said specific amino acids, i.e., glutamic acid, alanine and proline, acts unusually quickly to repair chemically damaged hair by increasing the denaturation temperature of the hair and providing repair benefits after only one treatment.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-9 and 12-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615